STEWART, J.,
dissenting.
hi respectfully recommend this Court grant the rehearing and reverse the majority opinion.
Both U Brothers’ lien and claim are invalid under the Louisiana Private Works Act. La. R.S. 9:4802 and 9:4822, when read together, require a claimant to secure and preserve a privilege to recover under the PWA. U Brothers failed to secure the privilege, thus, there is no claim to preserve.
In the majority opinion, this Court asserts U Brothers failed to comply with the technical requirements of La. R.S. 9:4802 when it failed to timely provide Hawk Field with a copy of the lease. This failure to comply invalidated the lien, constituting a failure to secure the privilege. Although U Brothers’ privilege is invalid, this Court reasoned U Brothers complied with the technical requirements of La. R.S. 9:4822 and the claim is still valid. This is contrary to the law.
Although U Brothers did comply with the technical requirements of La. R.S. 9:4822, this statute cannot be read in isolation. La. R.S. 9:4822 limits the preservation of a privilege to “the person who a claim or privilege is granted by La. R.S. 9:4802.” Since U Brothers failed to secure the privilege under La. R.S. 9:4802, there is no claim to preserve under La. R.S. 9:4822. Without a claim to preserve, U Brothers’ claim is extinguished per La. R.S. 9:4823, which provides a claim is extinguished if a claimant fails to preserve the privilege granted by La. R.S. 9:4802. U Brothers’ lien is invalid and their claim extinguished.